Title: To James Madison from John Graham, 14 August 1807
From: Graham, John
To: Madison, James



Dear Sir
Richmond 14th. August 1807.

It was not until the day before yesterday that I had the pleasure to receive your Letter of the 8th Inst.  After I did receive it, I lost no time in directing that your News Papers, (the Enquirer and the Argus) should be sent to Orange Court House.  I declined availing myself of your very obliging offer of the perusal of them, least I might some times be the cause of detaining them.  Your account with Mr Ritchie had been paid up to the 9th. of May last, it is now paid up to May next as you will see from the inclosed receipt.
Your Message to Mr Duane is delivered.
A Letter which I had the Honor to write you a few days ago would inform you that Four Gentlemen only of the 48 summoned as Jurymen are accepted by Colo. Burr.  The residue (with the exception of two or three who did not attend,) were set aside by the Court on the Ground that they were not fit for Jurymen as they acknowledged they had received impressions unfavorable to Colo. Burr which they still felt.  In the Enquirer you will see in substance the declaration of each Person.  I am not able to say what is the precise ground taken by the Court.  I was not present when the Judge delivered his Opinion and those who were tell me they did not understand it.
Yesterday little or nothing was done in Court.  A List of the Tales as it is called was handed to Burr  e demanded time to get information as to those whose names were on it.  He observed that he probably should be ready by 12 Oclock on Saturday, and this Court adjourn’d until that hour.  Before this was done however, Burr spoke of the Supa: duces tecum awarded against the President for the purpose of getting Eatons  Letter of the 21st. or 31st. of October I forget which.  In reply, Mr Hay observed that this Letter was not in possession of the President when the Supa. was served on him, that it had been given to the Atty General who was directed by the President to send it here, that this, owing to some mistake had not been done; but that as Genl. Eaton was now in Town a Copy of the Letter might be had.  The Copy was objected to by Burr and the original insisted on.
It is a subject of great regret and mortification to most of us that the trial goes on so slowly, for we are generally most uncomfortably Lodged and find neither Business nor amusements to employ our time.
I should be very happy to profit by your invitation and take your residence in my way from this Place to the City; but I fear I shall be obliged to remain here beyond the period you have assigned for your visit to Orange.
I beg to be presented to Mrs. Madison and have the Honor to be Sir, with Sentiments of the Highest Respect Your Most Obt Sert

John Graham

